DETAILED ACTION
Office Action Summary
Instant application was files 12/10/2018
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 102.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pre-Grant Publication No: 2017/0109544) hereinafter referred to as Chen.

 claims 1, 9 and 17, Chen teaches receiving streaming data derived from at least one sensor; (figure 9, items 910)
modifying the streaming data using at least one differential privacy algorithm that anonymizers the received streaming data; and  (figure 9, items 915, and [0264])
providing the modified streaming data to at least one consuming computing device. (figure 9, items 920)

As per claims 2 and 10, Chen teaches wherein the at least one differential privacy algorithm comprises a differential privacy generative adversarial network (dp-GAN). ([0030])

As per claims 3 and 11, Chen teaches wherein the at least one differential privacy algorithm utilizes a generator to generate new data samples by mapping random noise into new data instances while capturing an original data distribution. ([0005])

As per claims 4 and 12, Chen teaches wherein the at least one differential privacy algorithm utilizes a discriminator that attempts to distinguish the generated new data samples from real data samples. (figure 9, items 915, and [0055] and [0264])

As per claims 5, 13 and 18, Chen teaches wherein the discriminator further estimates a probability that a particular data sample comes from a training data set rather than the new data samples generated by the generator. (figure 9, items 915, and [0055], [0063] and [0264])

As per claims 6, 14 and 19, Chen teaches wherein the modified streaming data characterizes events occurring in multiple sensors. (figure 9, items 910)

As per claims 7, 15 and 20, Chen teaches wherein the modified streaming data obfuscates which of the multiple sensors generates any particular event. (figure 9, items 915, and [0264])

As per claims 8 and 16, Chen teaches receiving user-generated input specifying a constraint, wherein the constraint is used to define how data can be transferred and shared between data sources without compromising privacy and, at the same time, while limiting data loss. (figure 9, and [0063])

Other Arts of Record
Becker (20190013950) teaches “A method for operating an aggregator in an electronic commerce system includes receiving ciphertexts and signatures transmitted from multiple clients, each ciphertext encrypting noisy plaintext data of a category of information for a user that purchased a product, generating sums of the ciphertexts and the signatures, verifying the sum of the ciphertexts with a homomorphic signature system based on the sum of the signatures and homomorphic verification data, decrypting the sum of the ciphertexts in a private stream aggregation (PSA) process based on homomorphic decryption data to generate a sum of noisy plaintext data in response to a success of the verification, and identifying aggregate statistical information transmitted from the clients based on the sum of noisy plaintext data while preserving differential privacy of the clients.”
Bonawitz (2018/0144265) teaches “The present disclosure provides systems and methods for the management and/or evaluation of machine-learned models based on locally logged data. In one example, a user computing device can obtain a machine-learned model (e.g., from a server computing device) and can evaluate at least one performance metric for the machine-learned model. In particular, the at least one performance metric for the machine-learned model can be evaluated relative to data that is stored locally at the user computing device. The user computing device and/or the server computing device can determine whether to activate the machine-learned model on the user computing device based at least in part on the at least one performance metric. In another example, the user computing device can evaluate a plurality of machine-learned models against locally stored data. At least one of the models can be selected based on the evaluated performance metrics.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIMON P KANAAN/Primary Examiner, Art Unit 2492